[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This matter comes before the court pursuant to Connecticut General Statutes § 46b-231(m)(4) under which an order of a family support magistrate modifying an existing child support order entered in a dissolution action shall be subject to the approval of a judge of the Superior Court. The modification entered by the family support magistrate is hereby disapproved because it does not comply with the child support guidelines.
The magistrate found the plaintiff s income to be $563.00 net per week and the defendant obligor's income to be $274.00 net per week. The magistrate entered an order in the amount of $126.00 for current child support for four children.
The defendant is a low income obligor under the child support guidelines. The Connecticut child support and arrearage guidelines work sheet attached to the magistrate's order indicates that the support order of $126.00 per week was based upon calculations which combined the net income of the plaintiff and the defendant. However, pursuant to § 46b-215a-2(b)(2), a child support order should be based on the lower of the percentage shown by the schedule of basic child support obligations for combined net weekly income and the percentage shown by the schedule for the net weekly income of the noncustodial parent. See § 46b-215a-2(a)(2)(B)(i). The percentage shown by the schedule of basic child support obligations for the net income of the defendant is lower than the percentage shown for the combined net income of the plaintiff and the defendant. Therefore, pursuant to the schedule of basic child CT Page 3427-H support obligations, the defendant's child support obligation is $99.00 per week.
The matter is remanded to the family support magistrate for proceedings consistent with this decision.
Jon M. Alander, Judge